 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BANK OF NEW YORK, as Trustee for the                   Case No.: 2:17-cv-02699-APG-BNW
   Certificateholders of CWALT, Inc.,
 4 Alternative Loan Trust 2005-84 Mortgage              Order Instructing the Clerk of Court to
   Pass-Through Certificates, Series 2005-84,                      Enter Judgment
 5
           Plaintiff
 6
   v.
 7
   SOUTHERN HIGHLANDS COMMUNITY
 8 ASSOCIATION and SFR INVESTMENTS
   POOL 1, LLC,
 9
           Defendants
10

11         IT IS ORDERED that the clerk of court is instructed to enter judgment in favor of

12 defendants SFR Investments Pool 1, LLC, Southern Highlands Community Association, and

13 Alessi & Koenig, LLC and against plaintiff Bank of New York Mellon as Trustee for the

14 Certificateholders of CWALT, Inc., Alternative Loan Trust 2005-84 Mortgage Pass-Through

15 Certificates, Series 2005-84. The clerk shall then close this case.

16         DATED this 31st day of May, 2019.

17

18
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23
